Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.

  Robert Chambers, an individual,

         Plaintiff,

  v.

  Z&F, Inc. d/b/a 7-Eleven, a Colorado corporation,

  Sheikh Qaisar, an individual.

         Defendants.


                       COMPLAINT AND REQUEST FOR JURY TRIAL



         COMES NOW, the Plaintiff, Robert Chambers, by and through his attorneys,

  Thomas H. Mitchiner, of Mitchiner Law, LLC and Steven Murray of Murray Law, LLC

  submitting his Complaint with Request for Jury Trial against Defendants, Z&F, Inc. d/b/a

  7-Eleven, and Sheikh Qaisar, stating the following allegations:

                                    Nature of the Case

         This action is a consumer discrimination case arising from the Defendants’

  discriminatory treatment of the Plaintiff, Robert Chambers, based on his race, Black, and

  his disability, Post Traumatic Stress Disorder [PTSD].      The discriminatory practices

  include the Defendants, Z&F, Inc. d/b/a 7-Eleven, and Sheikh Qaisar, refusing to allow

  Plaintiff Chambers to enter the store, purchase items, and subjecting him to harassment

  in the store, and calling the police on him. The discriminatory actions violated the Civil


                                                 1
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 2 of 10




  Rights Act of 1866, 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991 (Section

  1981), and the Colorado Anti-Discrimination Act, C.R.S. §§ 24-34-601(b) and 24-34-802

  (CADA).

                                   Jurisdiction and Venue

          1.    Jurisdiction is asserted pursuant to 28 U.S.C. §§ 1331,1343 (a) (3) (4),

  1367(a) and 42 U.S.C. § 1981.

          2.    This action is authorized and instituted under 42 U.S.C. § 1981. Section

  1981.

          3.    This action is authorized and instituted pursuant to CADA.

          4.    The claims at issue arose in the state of Colorado.

          5.    All claims arose in the Judicial District of this Court.

          6.    Venue is proper in this court pursuant to 28 U.S.C. § 1391 (b) (c) and 42

  U.S.C. § 1981.

                                             Parties

          7.    Plaintiff, Robert Chambers [Chambers], is a 60-year-old disabled Black

  male resident of the State of Colorado.

          8.    Chambers suffers from PTSD. He is 160 % disabled.

          9.    Chambers was honorably discharged from the United States Army in 1990.

          10.   Defendant, Z&F, Inc. d/b/a 7-Eleven [7-Eleven], is Colorado corporation that

  operates a 7-Eleven Store in Colorado Springs, CO, located at 331 S. Hancock Avenue.

          11.   Defendant, Z&F, Inc. d/b/a 7-Eleven is a public accommodation under

  CADA, C.R.S. § 24-34-601(1).


                                                   2
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 3 of 10




         12.     Defendant Sheikh Qaisar [Qaisar] owns and operates the 7-Eleven, and he

  is a person under 42 U.S.C. § 1981 and CADA, C.R.S. § 24-34-601(1).

         13.     Defendant, Z&F, Inc. d/b/a 7-Eleven, and Defendant Qaisar are persons

  under 42 U.S.C. § 1981.

                                  Administrative Procedures

         14.     Prior to filing this action, Chambers timely, properly and lawfully exhausted

  all required administrative prerequisites procedures and remedies.

         15.     Chambers filed a charge of race and disability public accommodation

  discrimination against 7-Eleven with the Colorado Civil Rights Division [CCRD] on or

  about January 7, 2020. [CCRD Charge No. P2000007374x].

         16.     On June 18, 2020 the CCRD mailed, and Chambers’ received a “Notice of

  Right to Sue” for CCRD Charge No. P2000007374x, which entitles him to initiate this

  action within 90 days of the mailing of said notice.

                                     General Allegations

         17.     During the summer months, Chambers and his friends spend time at

  Memorial Park in Colorado Springs.

         18.     The 7- Eleven is the closest convenience store to where Chambers and his

  friends gather in the summer.

         19.     On or about September 21, 2019, Chambers and a Black male friend drove

  to the 7-Eleven store and entered to purchase bottles of water and cups.

         20.     Chambers entered the store to purchase bottles of water and cups of ice for

  his friends.


                                                  3
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 4 of 10




            21.   At that time, Defendants, through Qaisar, informed Chambers and his friend

  that they would have to pay for the cups of ice.

            22.   Chambers acknowledged Qaisar’s statement and Chambers informed

  Qaisar that he intended to purchase the cups.

            23.   Before Chambers could place the items on the counter to pay for them,

  Qaisar reached over the counter and removed the items from Chambers’ hands.

            24.   Defendants, through Qaisar, refused to allow Chambers to make the

  purchase.

            25.   Defendants, through Qaisar, then told Chambers to “get the fu** out of [his]

  store.”

            26.   After telling Chambers to “get the fu** out of [his] store,” Defendants,

  through Qaisar, mentioned that Chambers’ license plate indicated that he had a disability.

            27.   Chambers left the store without making any purchases.

            28.   Defendants, through Qaisar, called the police on Chambers that afternoon.

            29.   At that time, Chambers did not know that the Defendants had called the

  police on him.

            30.   A week later, on or about September 28, 2019, Chambers parked in front

  of the 7-Eleven and started to enter the store to purchase water and ice.

            31.   Chambers entered the store with the friend that went with him on September

  21st and another Black male friend.

            32.   Chambers picked up the water bottles and the cups of ice and went to the

  counter to purchase the items.


                                                   4
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 5 of 10




          33.   Defendants, through Qaisar, again seized the items from Chambers hands

  and refused to let him make a purchase.

          34.   Defendants, through Qaisar, again told Chambers that he was trespassing

  and again told him to “get the fu** out of [his] store.”

          35.   Defendants, through Qaisar, then called the police on Chambers a second

  time.

          36.   At no time did Chambers or any of his friends engage in any improper

  conduct while in the store or around the store.

          37.   Qaisar did not accurately relate to the police what occurred at the store to

  get them to respond to the store. In the event that Qaisar had informed the police of the

  events which actually occurred, the police would not have responded to the store,

  because nothing occurred that required police presence.

          38.   On the second occasion, Chambers spoke with the police.

          39.   The police informed Chambers that he could not return to the store.

          40.    The Defendants utilized the Colorado Springs Police Department to

  deprive Chambers of his right to enter the store, shop in the store and/or make purchases

  at the store, and to be free from harassment in the store, and free from having to confront

  the police when he had nothing wrong or improper.

          41.   The Defendants took the discriminatory actions against Chambers because

  of his race, Black.

          42.   The Defendants took the discriminatory actions against Chambers because

  of his disability, PTSD.


                                                    5
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 6 of 10




        43.    Chambers can no longer enter the convenience store closest to where he

  and his friends gather because of the Defendant’s discriminatory actions.

        44.    Chambers did not engage in any conduct that would warrant the treatment

  he has experienced.

        45.    The Defendants engaged in an unlawful and discriminatory practice against

  Chambers by refusing to permit him to enter the store, make purchases in the store, and

  be present in the store free from harassment.

        46.    The Defendants engaged in an unlawful and discriminatory practice against

  Chambers by calling the police on him, on two occasions, for no legitimate reason.

        47.    The Defendants engaged in an unlawful and discriminatory practice against

  Chambers by denying him the full and equal enjoyment of the goods, services, facilities,

  privileges, advantages, and accommodations of a place of public accommodation.

        48.    The Defendants engaged in an unlawful and discriminatory practice against

  Chambers engaged in discrimination against Chambers by be refusing and/or withholding

  patronage from him.

        49.    At all times, Defendant, Z&F, Inc. d/b/a 7-Eleven, and Defendant Qaisar

  acted intentionally to deprive Chambers of his rights because of Chambers’ race.

        50.    At all times, Defendant, Z&F, Inc. d/b/a 7-Eleven, and Defendant Qaisar

  acted intentionally to deprive Chambers of his rights because of Chambers’ disability.

        51.    Because of the Defendants’ actions, Chambers suffered humiliation,

  embarrassment and emotional distress.




                                                  6
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 7 of 10




          52.     The Defendants’ actions were willful, malicious, and/or made with a reckless

  disregard to the Chambers’ federally protected rights to be free from racial discrimination

  in making purchases at stores.

                                      First Claim for Relief
                (Race Discrimination – Section 42 U.S.C. § 1981 – All Defendants)

          53.     The foregoing allegations are realleged and incorporated by reference.

          54.     Chambers is in the protected class of persons covered under 42 U.S.C. §

  1981.

          55.     Chambers is a Black male.

          56.     The Defendants acted with the intent of discriminating against Chambers

  because of his race, Black.

          57.     The Defendants’ actions denied Chambers’ his right to engage in activity

  protected by 42 U.S.C. § 1981, the right to make and enforce contracts.

          58.     On or about September 21, 2019, and September 28, 2019, the Defendants

  denied Chambers, in the course of being a customer in the store, the right to make and

  enforce contracts as protected by 42 U.S.C. § 1981 by, among other things, because of

  his race, preventing him from entering the store, and/or making purchases in the store,

  being free from hostility, harassment, and discrimination in the store, calling the police

  on him for no legitimate reason.

          59.     As a proximate result of the Defendants’ foregoing wrongful acts, Chambers

  suffered and will continue to suffer emotional injuries, including, but not limited to, stress,

  humiliation, and anxiety.



                                                   7
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 8 of 10




         60.    Defendants conduct was willful, wanton, malicious, and oppressive, thereby

  justifying an award of punitive damages against Defendant in an amount adequate to

  punish the wrongful conduct alleged herein and to deter such conduct in the future.

                                   Second Claim for Relief
    (Disability Discrimination – C.R.S. §§ 24-34-601(b) and 24-34-802 – All Defendants)

         61.    The foregoing allegations are realleged and incorporated by reference.

         62.    On or about September 21, 2019, and September 28, 2019, 7-Eleven

  denied Chambers the right to enter the store and make purchases in the store, and

  Defendants called the police on Chambers for no legitimate reason, because of his

  disability, PTSD.

         63.    Chambers is a person with a disability under CADA. PTSD is a qualifying

  disability as defined by C.R.S. § 24-34-301(5.6).

         64.    Defendants, in denying Chambers the right to enter the store and/or to make

  a purchase in the store, through Qaisar, made note of Chambers having a disability.

         65.    As a proximate result of the Defendants’ foregoing wrongful acts, Chambers

  suffered and will continue to suffer emotional injuries, including, but not limited to, stress,

  humiliation, and anxiety.

                                       Request for Relief

         WHEREFORE, Plaintiff, Robert Chambers, respectfully requests that judgment be

  entered against Z&F, Inc. d/b/a 7-Eleven and Sheikh Qaisar, as follows:

         A.     Against Z&F, Inc. d/b/a 7-Eleven for general damages available

  under Section 1981, as allowed by law;



                                                   8
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 9 of 10




        B.     Against Z&F, Inc. d/b/a 7-Eleven for compensatory damages available to

  Chambers under Section 1981, as allowed by law;

        C.     Against Z&F, Inc. d/b/a 7-Eleven for punitive and exemplary damages

  available to Chambers under Section 1981, as allowed by law;

        D.     Against Z&F, Inc. d/b/a 7-Eleven for actual, general damages for the

  Defendants’ violation of CADA;

        E.     Against Z&F, Inc. d/b/a 7-Eleven for attorney’s fees and costs available to

  Chambers under Section 1981 and CADA, as allowed by law;

        F.     Against Sheikh Qaisar for actual and general damages available to

  Chambers under Section 1981, as allowed by law;

        G.     Against Sheikh Qaisar for punitive and exemplary damages available to

  Chambers under Section 1981, as allowed by law;

        H.     Against Sheikh Qaisar for actual, general damages for the Defendants’

  violation of CADA;

        I.     Against Sheikh Qaisar for attorney’s fees and costs available to Chambers

  under Section 1981 and CADA, as allowed by law;

        J.     Prejudgment interest; and,

        K.     To award Chambers any and all other legal and equitable relief, to which

  Chambers is entitled pursuant to any law, that this Court deems just, equitable, and

  proper.




                                               9
Case 1:20-cv-02786-CMA-KMT Document 1 Filed 09/15/20 USDC Colorado Page 10 of 10




                                     JURY TRIAL REQUEST

          Pursuant to Fed.R.Civ.P. 38 (a)(b)(c), Title VII, and 42 U.S.C. § 1981, and all

   applicable laws providing for a right to trial by jury, Chambers seeks a jury trial of all claims

   and issues in this action.

   Respectfully submitted this September 15, 2020.

          Mitchiner Law, LLC
   By:
          /s/ Thomas H. Mitchiner
          Thomas H. Mitchiner
          Mitchiner Law, LLC
          1888 N. Sherman St., Ste 200
          Denver, CO 80203
          Phone: 720-538-0371
          E-mail: tmitchiner@mitchinerlawllc.com
          Attorney for Plaintiff Robert Chambers

          Murray Law, LLC
   By:
          /s/ Steven L. Murray
          Steven L. Murray
          Murray Law, LLC
          1888 N. Sherman St., Ste 200
          Denver, CO 80203
          Phone: 303-396-9952
          E-mail: Steven@smurraylaw.com
          Attorney for Plaintiff Robert Chambers

   Address of Plaintiff: 8081 Willowick Court, Colorado Springs, CO 80928




                                                     10
